Citation Nr: 1646338	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  09-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States Air Force from March 1979 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO increased the rating for service-connected GERD from 0 to 10 percent, effective September 12, 2007 (the date of receipt of a claim for increase).  In October 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in June 2009.

In April 2014, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge; a transcript of the hearing is associated with the claims file. 

In June 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ), for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny an increased rating for the Veteran's service-connected GERD (as reflected in a January 2015 supplemental SOC (SSOC)), and returned the matter to the Board.

I in February 2016, the Board again remanded the claim on appeal to the AOJ for further action.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a March 2016 SSOC) and returned the claim to the Board.

In October 2016, the Veteran was informed that the Veterans Law Judge who presided over the April 2014 hearing is no longer employed by the Board, and was offered the opportunity to be scheduled for another hearing before a Veterans Law Judge who would participate in the decision on appeal.  See 38 C.F.R. § 20.717 (2015).  Later that month, the Veteran responded that he did not wish to appear at another Board hearing, and requested consideration of his case on the evidence of record. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  All records have been reviewed.

For the reasons expressed below, the claim on appeal, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its February 2016 remand, the Board instructed the VA examiner to evaluate the severity of the Veteran's GERD and to discuss the impact of the condition on his overall health. 

In March 2016, the Veteran underwent a VA examination for his service-connected GERD.  The VA examiner described the Veteran's subjective complaints and identified objective signs and symptoms of the condition.  However, the VA examiner failed to comment on how GERD impacted the Veteran's overall health, as directed.  The examiner's reference to a lack of functional impact is not sufficient to permit application of the applicable rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2015) (providing for rating in excess of 10 percent when symptoms are productive of considerable or severe impairment of health).  This deficiency necessitates another remand to obtain an addendum opinion from the March 2016 VA examiner or, from another appropriate physician, if necessary.    Id.   See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA undertakes the effort to provide an examination, it must provide an adequate one).  

On remand, the AOJ should arrange to obtain an addendum opinion from the March 2016 VA examiner, or, if necessary, from another appropriate physician based on claims file review, if possible.    If the physician determines that an in-person examination is necessary, the Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, may well result in denial of the claim for increase.  .  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails, without good cause, to report to any scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging to obtain further medical opinions in connection with this claim,  to ensure that all due process requirements are met, and that record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (now, in VBMS and Virtual VA) all outstanding, pertinent records.

As regards VA records, the Board notes an error in the February 2016 remand directive instructing the AOJ to update the claims file to include the laboratory test results from an October 2015 VA examination.  A review of the evidence shows that the Veteran did not have any VA examinations between September 2014 and March 2016.  Instead, the body of the February 2016 Board decision referred to a September 2014 VA examination to note that the laboratory test results were still pending.  The Board reasoned that it found no indication that the VA examiner had revisited the prior examination to consider the pending lab results, and as such, required a new examination on remand.  The Board then mistakenly listed October 2015 as the date of the VA examination (instead of September 2014) in its remand directive.  Nevertheless, such error was harmless because results of the lab from September 2014 are now part of the record when they were received in March 2016 and are included  among the Veteran's VA treatment records. 

However, on remand, the AOJ should undertake action to obtain outstanding VA treatment records.  The claims file currently includes VA treatment records from the Central Alabama Veterans Health Care System (CAVHCS), to include Dothan Community Based Outpatient Center (CBOC), dated through March 7, 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the above-noted system all outstanding records since March 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each claim should include consideration of whether "staged rating" of the disability, (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007)), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the CAVHCS, to include the Dothan CBOC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the March 2016 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, arrange to obtain an addendum opinion from another appropriate physician, based on review of the claims file (if possible).  Arrange for the Veteran to undergo VA examination only if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion).  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.

Based on consideration of all pertinent medical and lay evidence of record, to include medical treatment records and all previous relevant laboratory test results, as well as the Veteran's assertions, the physician should provide information addressing the severity of the Veteran's current symptoms of GERD, to specifically include whether his symptoms are productive of considerable or severe impairment of health.  

The examiner should also clearly indicate whether, at point since September 2006 (one year prior to the filing of the September 2007 claim for increase), the record reflects any change(s) in the severity of the Veteran's GERD; and, if so, the approximate date(s) of any such change(s), and the extent of the severity of the disability on each date.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails, without good cause, to report to any scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

7.  After accomplishing all requested action, as well as any additional action deemed warranted , adjudicate the claim on appeal. 

If the Veteran fails, without good cause, to report  any scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence added to the record (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the Veteran's disability, pursuant to Hart (cited above), is warranted).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


